DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7, 8, 12 and 15 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2008125285).
With respect to claims 1, 21 and 22, Sato teaches a transport system (Fig.2) comprising a fixed portion (Fig.2, Item A) and a moving portion (Fig.2, Item B) movable in a transport direction with respect to the fixed portion, wherein the moving portion includes a first part (Fig.2, Item 3), a second part (Fig.2, Item 4), and a third part (Fig.2, Item 5), the first part and the second part that face each other are connected by the third part (Fig.2), and an in-between part (Fig.2, Item 2a) of the fixed portion is positioned between the first part and the second part, a guide block (Fig.2, Item G) is disposed on a surface of the first part of the moving portion, which faces the fixed portion, a guide rail (Fig.2, Item 8) that guides the guide block in the transport direction is disposed on a surface of the fixed portion, which faces the guide block, a magnet (Fig.2, Item 10) is disposed on a surface of the second part of the moving portion, which faces the in-between part of the fixed portion, and a coil (Fig.2, Item 11) configured to form a magnetic circuit with the magnet across a gap fixed between the magnet and coil, wherein the coil is disposed on a surface of the in-between portion which faces the magnet (Description of Figure 2 regarding Items 10 and 11, and the ¶ just before the section titled “Explanation of symbols”).  
With respect to claim 2, Sato teaches wherein a scale (Fig.2, Item S2) for position detection is installed on the first part of the moving portion, and a detecting unit (Fig.2, Item S1) that detects a position of the moving portion is disposed in the fixed portion at a position facing the scale.  
With respect to claim 3, Sato teaches wherein the position facing the scale is a position higher than the guide rail (Fig.2).  
With respect to claim 4, Sato teaches wherein the fixed portion has a cover between the detecting unit and the guide rail (Fig.2).  
With respect to claim 7, Sato teaches wherein the fixed portion includes a first part, a second part, and a third part, and wherein the in-between part of the fixed portion is the first part and is positioned between the first part of the moving portion and the second part of the moving portion, a second part of the fixed portion that is positioned opposite to the first part of the fixed portion with the second part of the moving portion therebetween, and the third part of the fixed portion connects the first part of the fixed portion and the second part of the fixed portion, and the second part of the fixed portion is installed on a base (Fig.2, Item A).  
With respect to claim 8, Sato teaches wherein a detecting unit (Fig.2, Item S1) that detects a position of the moving portion is installed on a center part of an external side surface of the third part of the fixed portion.  
With respect to claim 12, Sato teaches wherein the fixed portion has an installation portion that allows installation on a floor or a ceiling (Fig.6).  
With respect to claims 15 – 20, Sato teaches wherein the guide block on the moving portion, the guide rail, the coil on the fixed portion, and the magnet on the moving portion are arranged arrayed in order in a direction in which an attractive force F generated between the magnet and the coil acts in a way that results in suppression of deformation of the carriage to within a predetermined range and wherein the attractive force F generated between the magnet and the coil acts in a direction that is perpendicular to the transport direction; or wherein center positions of the guide block on the moving portion, the guide rail, the coil on the fixed portion, and the magnet on the moving portion are overlapped in a sectional surface vertical to the transport direction; or wherein the guide rail, the guide block, the coil, and the magnet are arranged so that respective X-Z virtual planes passing through centers of the guide rail, the guide block, the coil, and the magnet in a direction perpendicular to the transport direction are overlapped in a way that results in suppression of deformation of the carriage to within a predetermined range and wherein the first part, the second part, and the third part of the moving portion are part of a carriage, and wherein the guide block, the coil, and the magnet are arranged so that the respective X-Z virtual planes of the guide block, the coil, and the magnet fall within a predetermined range of a width of the guide rail where the predetermined range is determined so that the determined predetermined range results in suppression of deformation of the carriage to within a predetermined range; or wherein the transport system further includes a workpiece attachment portion to which a workpiece provided on a surface opposite to the surface on which the guide block is disposed is attachable (Figs.1 and 2; Specification, under BEST-MODE text related to “Example1”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2008125285) in view of Kwak (KR 100642135).
With respect to claims 5 and 6, Sato teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the guide block is installed so as to contact a step that is formed on an installation surface of the moving portion and extends in the transport direction; or wherein the guide rail is installed so as to contact a step that is formed on an installation surface of the fixed portion and extends in the transport direction.  
On the other hand, Kwak teaches a transport system comprising a guide block (Fig.3, Item 160) being installed so as to contact a step that is formed on an installation surface of the moving portion (Fig.3, Item 120) and extends in the transport direction; and wherein the guide rail (Fig.3, Item 161) is installed so as to contact a step that is formed on an installation surface of the fixed portion (Fig.3, Item 110) and extends in the transport direction.  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kwak steps configuration with the Sato design because it would facilitate the installation of the guide block and rail, by providing an indicator of placement.
With respect to claims 9 – 11, The Examiner considers that it would have been an obvious matter of design choice to provide a detecting unit that detects a position of the moving portion being installed on an external side surface of the third part of the fixed portion through a thermal displacement alleviating portion because it would assure that the detecting unit will stay in place independently from any environment condition. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant's arguments filed on 04/04/2022 have been fully considered but they are not persuasive. The Examiner considers that the patents to Sato and Kwak still teach the limitations described in the claims as discussed above.
After carefully examining Sato description, the Examiner did not find any language indicating that the magnet and the coil are in contact, which made the Examiner conclude that there is a fixed gap between the coil and the magnet.  Furthermore, the Examiner considers that any person with ordinary skill in the art would not consider to provide the magnet and coils in contact because such configuration would prevent easy or any movement/sliding between the fixed and moving portions of the system, additionally, it would create unwanted noise and would render the transport system unusable. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 12, 2022